Citation Nr: 1210084	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  08-19 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran, who is also the appellant, served on active duty from November 1949 to August 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which awarded the Veteran service connection for prostate cancer and residuals thereof, to include erectile dysfunction rated non-compensable.  The Veteran was also awarded special monthly compensation for loss of use of a creative organ (i.e., for his erectile dysfunction).  

The Veteran's current appeal, however, deals solely with the initial non-compensable (0%) rating of his erectile dysfunction.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran feels entitled to the maximum 20 percent rating available under Diagnostic Code (DC) 7522 for erectile dysfunction because his service-connected disability is manifested by both a loss of erectile power and penis deformity.  Cf. 38 C.F.R. § 4.115b, DC 7522 (2011) (indicating a 20 percent rating for penis deformity with loss of erectile power).

The Veteran was service connected for prostate cancer and various residuals thereof, to include erectile dysfunction, in a December 2005 rating decision.

At that time, the Veteran was afforded a VA examination in December 2005, which indicated the Veteran was totally impotent with no change in erectile power with oral medication.  The examiner, however, did not note any penile deformity at that time.

Based on the exam the Veteran was awarded service connection for erectile dysfunction, which was rated non-compensable, but he was also awarded special monthly compensation (SMC) for loss of use of a creative organ.

The Veteran does not disagree with the award of service connection or SMC, but feels his erectile dysfunction should be compensably rated due to penile deformity.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

Here, the Veteran was last afforded a VA examination in July 2007, nearly five years ago.  At that time, the examiner noted the Veteran's impotence, but did not indicate any penile deformity.  The Veteran claims the 2007 examiner did not actually do a physical examination of his penis, but in contrast, the 2007 VA examination report indicates an examination was done and the penis and testicles were within normal limits.  Penile deformity was not observed nor did the Veteran complain of deformity at that time.

Since then, the Veteran submitted a private examination record dated in March 2008 from his private urologist Dr. Sepulveda.  Within the private examination report, the Veteran's complaints of penile deformity (i.e., an upward curvature) in addition to erectile dysfunction were both noted.  On examination, however, no penis or testicle abnormality was found.  Notwithstanding the lack of objective findings, Dr. Sepulveda diagnosed the Veteran with Peyronie's disease (manifested by penile curvature) and suggested to the Veteran he take pictures of his erect penis to document the curvature and follow up in six months.  Accordingly, it is unclear whether the March 2008 diagnosis of Peyronie's disease was "provisional."

When a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained, VA has a duty to ask the private examiner to clarify the report, or the Board must explain why such clarification was not needed."  Savage v. Shinseki, 24 Vet. App. 259 (2011).  The holding was limited "to those instances in which the missing information is relevant, factual, and objective - that is, not a matter of opinion - and where the missing evidence bears greatly on the probative value of the private examination report."  Id.

In this case, the Veteran has written Dr. Sepulveda a letter attempting to clarify the March 2008 findings, but to no avail.  Whether the Veteran has a definitive diagnosis versus a provisional diagnosis of a penile deformity bears greatly on the probative value of the March 2008 report and, therefore, clarification should be sought.

It is also unclear whether the Veteran returned for a follow-up visit with Dr. Sepulveda.  In any case, in a November 2011 statement, the Veteran indicated additional records in support of his claim should be obtained from his private oncologist, Dr. Lawson.  These records are not currently in the claims folder and it does not appear the RO made any efforts to obtain them.

In light of the lapse of time since the last VA examination, the conflicting medical evidence of whether the Veteran has Peyronie's disease or some other penile deformity, and potentially missing medical records, the Board concludes further development is necessary prior to appellate consideration.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact Dr. Sepulveda and ask for clarification on the March 2008 examination report as to whether the Veteran has a definitive penile deformity and, specifically whether the March 2008 noted diagnosis of "Peyronie's Disease" was "definitive" based on objective testing or "provisional" in nature.  Any response from Dr. Sepulveda must be included in the claims file.

2.  The Veteran should be requested to identify and provide release forms authorizing VA to obtain any of his treatment records from any private doctor or VA doctor for treatment of his claimed disability not already of record, to include from Dr. Lawson and Dr. Sepulveda.  If release forms are obtained, the RO should make efforts to obtain any and all records identified.  All efforts to obtain records should be fully documented, and any VA facilities contacted must provide a negative response if records are not available.

3.  After the above records are obtained, if available, schedule the Veteran for a genitourinary examination to ascertain the current severity of his erectile dysfunction and any and all manifestations thereof, to include penile deformity and Peyronie's Disease.  The claims folder, to include a copy of this remand, should be provided to the examiner for review of pertinent documents therein in connection with the examination.  

The examiner should perform any and all diagnostic tests necessary and note in the examination report all pertinent pathology associated with the service-connected disability.  The examiner is also asked to reconcile the conflicting medical evidence in the record as to whether the Veteran has Peyronie's Disease or any other penile deformity.  All opinions must be supported by a complete rationale in a typewritten report.

4.  After the above development is completed, readjudicate the Veteran's claim on appeal.  If the claim remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

The claim must be afforded expeditious treatment.  



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

